[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-12022         ELEVENTH CIRCUIT
                         Non-Argument Calendar        FEB 15, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                 D.C. Docket No. 2:09-cv-00114-LGW-JEG



JAMES CHAPLIN,

                                           lllllllllllllllllllllPetitioner-Appellant,

                              versus

DEBORAH A. HICKEY, Warden,
ATTORNEY GENERAL ERIC HOLDER, JR.,

                                        lllllllllllllllllllllRespondents-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (February 15, 2012)

Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:
         James Chaplin, a counseled federal prisoner, appeals the district court’s

order dismissing his petition for writ of habeas corpus, under 28 U.S.C. § 2241,

for failure to state a claim. His claim is that he was wrongly sentenced under the

Armed Career Criminal Act, 18 U.S.C. § 924(e)(1), because of an escape

conviction that Begay v. United States, 128 S. Ct. 1581 (2008), and Chambers v.

United States, 129 S. Ct. 687 (2009), make clear is not a “violent felony” within

the meaning of 18 U.S.C. § 924(e)(2)(B), and that as a result of the error he was

sentenced to a term of imprisonment beyond the statutory maximum applicable to

his crime. Our decision in Gilbert v. United States, 640 F.3d 1293 (11th Cir.

2010), did not decide that issue. See id. at 1295, 1306–07, 1312, 1316, 1319 n.20,

1323. The Government concedes that Chaplin’s allegations, if true, do state a

claim.

         We exercise our discretion to accept in this case the Government’s

concession that Chaplin may present his claim in a § 2241 petition, and we remand

to the district court for further proceedings on the merits of Chaplin’s habeas claim

to determine if the allegations of his petition are true.

         VACATED and REMANDED for further proceedings.




                                            2